Title: From Thomas Jefferson to George III, King of Great Britain, 23 November 1802
From: Jefferson, Thomas
To: George III


          
            Great and Good Friend,
            
          
          Rufus King, who for several years has resided with you as the Minister Plenipotentiary of the United States, having desired to return to America, we have yielded to his request. He will accordingly take his leave of you; embracing that occasion to assure you of our friendship and sincere desire to preserve and strengthen the harmony and good understanding so happily subsisting between the two Nations, and which will be further manifested by his Successor. We are persuaded, that he will do this in the manner most expressive of these sentiments, and of the respect and sincerity with which they are offered.
          We pray God to keep you, Great and Good Friend under his holy protection.
          Written at the City of Washington the Twenty Third day of November, in the year of our Lord one thousand Eight hundred and two.
          
            Th: Jefferson
          
        